Citation Nr: 0413498	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-29 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1976 to August 1980.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fargo, North Dakota.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  It is significant to note that the VCAA revised VA 
duties to assist and notify, but that the duties to assist in 
38 C.F.R. § 3.159(c)(4) do not apply until a previously 
denied claim has been reopened.  38 U.S.C.A. § 5103A(f); 
38 C.F.R. § 3.159(c)(4)(iii).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant petition to reopen was received after that date (in 
July 2002), and the new criteria apply.  The revised 
definition requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material 
evidence as evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

The veteran has not been apprised of the revised definition 
of "new and material evidence," which is the governing 
standard in this case.  All communications with the veteran, 
including the July 2002 VCAA notice, the October 2002 Rating 
Decision, and the October 2003 Statement of the Case (SOC) 
reflect the prior definition of new and material evidence.  

It appears that certain development is needed to complete the 
record before the instant petition to reopen may be finally 
decided.  The claim for service connection for a right knee 
disorder was denied by the Board in September 2001; however, 
correspondence from the veteran and his Representative 
reflects that the veteran's right knee disorder was the 
subject of a Workers' Compensation claim, and that he was 
awarded benefits based on such claim.  The Board was unaware 
of this claim at the time of the September 2001 denial of 
service connection.  As medical records related to such claim 
may be pertinent to the matter on appeal, they must be 
obtained and associated with the claims file.  

Furthermore, the September 2001 Board decision denied service 
connection for a right knee disorder, in part, because the 
private medical opinion of Dr. D.U., which indicated the 
veteran's right knee disorder was likely related to service, 
was based on medical history provided by the veteran, without 
consideration of medical records in the claims file.  In 
support of the instant petition to reopen, Dr. D.U. submitted 
a letter dated in July 2002, noting that he "reviewed the 
reports" sent by the Representative and reiterating his 
positive nexus opinion.  The RO determined that, as Dr. D.U. 
did not specify which reports were reviewed, the evidence was 
not material.  As this case is being remanded anyway, 
clarification of what Dr. D.U. actually reviewed prior to his 
July 2002 letter is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are met, in 
accordance with the statutory provisions, 
implementing regulations, and all 
interpretative authority, including 
precedent Court decision guidelines.  In 
particular, the RO should ensure that the 
veteran is advised of what is needed to 
reopen the claim, the controlling law and 
regulations (specifically including the 
revised, i.e. current, definition of 
"new and material evidence"), what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  He should also be 
specifically advised of the provisions of 
38 C.F.R. § 3.158(a).  

2.  The RO should then obtain copies of 
all medical records associated 
with/pertaining to the veteran's claim 
for (and award of) Workers' Compensation 
benefits for right knee disability.  He 
must assist in this matter by identifying 
the locations of all pertinent records, 
and providing any releases needed to 
obtain such records.  (He is advised that 
38 C.F.R. § 3.158(a) specifically applies 
to this development.) 

3.  The RO should contact the veteran's 
private physician, Dr. D.U., and request 
that he provide clarification of the 
statement in his June 2002 letter to the 
veteran's Representative.  He should 
specify (a) which reports he reviewed in 
connection with the medical opinion he 
provided regarding the etiology of the 
veteran's right knee disorder; (b) 
comment on the effect, if any, of the 
veteran's intercurrent right knee injury 
in 1993 (for which he was awarded 
Workers' Compensation benefits); and 
(c) explain the rationale for any opinion 
given.  

4.  The RO should then review the record, 
and arrange for any further development 
suggested by the results of the 
development requested above, including, 
but not limited to, a medical advisory 
opinion.  Specifically, if records 
received by the RO suggest a current 
right knee disorder is related to 
service, the RO should arrange for the 
veteran's claims folder (to include any 
records obtained pursuant to development 
paragraph # 2, above) to be reviewed by 
an appropriate specialist, who should 
opine whether the veteran's right knee 
disorder is related to his active 
service.  The examiner should comment on 
the effect, if any, of an intercurrent 
right knee injury on current disability.  
The examiner should indicate whether it 
is as likely as not that the current 
right knee disability is related to an 
event in service rather than to 
intervening cause, and should explain the 
rationale for any opinion given.  

5.  The RO should then re-adjudicate the 
claim (applying 38 C.F.R. § 3.158(a) if 
indicated).  If the benefit sought 
remains denied, the RO should issue an 
appropriate Supplemental SOC and provide 
the veteran and his representative the 
opportunity respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

